Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This communication is in response to application filed on January 7, 2019 in which claims 1-20 are presented for examination.





Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1: The term "tolerated" in claim 1 is a relative term which renders the claim indefinite.  The term "tolerated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 1: The term "negate" in claim 8 is a relative term which renders the claim indefinite.  The term "negate" is not defined by the claim, the specification does not 

Claim 1: The term "intrinsic" in claim 15 is a relative term which renders the claim indefinite.  The term "intrinsic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The independent claims 10 and 19 contain similar deficiencies as claim 1, therefore, they are rejected based on the same rationale as applied to claim 1 above.


The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegorin et al. (US Patent Application Pub. No. 2020/0134066) hereinafter “Yegorin” in view of Franchitti et al. (US Patent Application Pub. No. 2019/0171438) hereinafter “Franchitti”.



As to claim 1, Yegorin discloses a computing system comprising: a storage configured to store an input comprising an endorsement policy, a structure of a blockchain network, and requirements for degrees of faults to be tolerated (Yegorin [26-28], discloses determining a data point trigger has occurred at a particular block cycle of a blockchain, initiating a sidechain to store subsequent entries based on the data point trigger); and 
		a processor configured to transform the input into intermediate data that includes identifiers of variables which represents fault states of nodes of the blockchain network and constraints on the fault states of the nodes by the endorsement policy and the requirements for degrees of faults to be tolerated (Yegorin [28-30], discloses wherein the smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy), negate a subset of the constraints in the intermediate data, determine whether a blockchain which follows the endorsement policy and the requirements for the degrees of faults has blockchain-intrinsic properties based on all the possible fault states (Yegorin [52-55], discloses wherein the client application intends to submit the entry to the ordering node service to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting), and Yegorin is silent on display results of the determination via a display screen.
However Franchitti discloses display results of the determination via a display screen (Franchitti, [133-136, 157, 265], discloses wherein the system can calculate a score for each potential result identified as part of the querying process and display the result).
 and Franchitti are analogous art because they are from the same field of endeavor, namely, systems and methods of utilizing blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yegorin and Franchitti before him or her, to modify the blockchain system of Yegorin to include the feature of displaying the results from the identified information of Franchitti with reasonable expectation that this would result in a system that is capable of displaying results from a query or findings.  This method of improving the blockchain system of Yegorin was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Franchitti.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Yegorin with Franchitti to obtain the invention as specified in claim 1.



As to claim 2, Yegorin-Franchitti discloses the computing system of claim 1, wherein the blockchain-intrinsic properties comprise Byzantine fault tolerance properties that include one or more of liveness properties and safety properties (Yegorin [35, 39-40], discloses wherein the  original root chain genesis includes settings for sidechains, such as limits to a maximum number of sidechains permitted, if open/closed sidechains are supported, smart contracts supported in the sidechains, maximum owners/participants per private sidechain). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 1 above.

 


As to claim 3, Yegorin-Franchitti discloses the computing system of claim 1, wherein the processor is configured to transform a set of nodes in the blockchain network into state variables which describe fault states of the respective nodes (Yegorin [62-63, 64-68], discloses wherein the system may configure/transform blockchain nodes/peers which verify endorsements, validate entries, and commit entries to the distributed ledger). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 1 above.

 


As to claim 4, Yegorin-Franchitti discloses the computing system of claim 3, wherein the processor is further configured to transform the endorsement policy into a set of constraints on the state variables (Yegorin [68-71], discloses wherein the endorsement Policy, the majority of endorsing peers must endorse the entry, including wherein the different channels may have different endorsement policies). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 3 above.
 


As to claim 5, Yegorin-Franchitti discloses the computing system of claim 4, wherein the processor is further configured to transform the endorsement policy into (i) a constraint which indicates the existence of a consensus, and (ii) a constraint which indicates whether the value on which the consensus is made is correct or not (Yegorin [27, 33-34], discloses a consensus protocol to validate blockchain storage entries, and further discloses wherein the entries enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed entries grouped into blocks). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 4 above.
 


As to claim 6, Yegorin-Franchitti discloses the computing system of claim 3, wherein the processor is further configured to transform the requirements of the degree of faults to be tolerated into a set of constraints on the state variables (Yegorin [62-63, 64-68], discloses wherein the system may configure/transform blockchain nodes/peers which verify endorsements, validate entries, and commit entries to the distributed ledger). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 3 above.

 

As to claim 7, Yegorin-Franchitti discloses the computing system of claim 1, wherein the processor is configured to determine whether the endorsement policy satisfies the requirements of the blockchain via execution of a constraint satisfaction problem (CSP) solver on the given variables and the constraints (Yegorin [35-36, 47], discloses wherein an entry is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 1 above.
 


As to claim 8, Yegorin-Franchitti discloses the computing system of claim 1, wherein the processor is configured to output a pass/fail message with respect to the endorsement policy (Yegorin [49-50, 71, 75], discloses wherein the typical endorsement policy allows chaincode to specify endorsers for an entry in the form of a set of peer nodes that are necessary for endorsement). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 1 above.

 

As to claim 9, Yegorin-Franchitti discloses the computing system of claim 8, wherein the processor is further configured to output a counter-example that indicates discloses wherein the steps/operations can include one or more of the embodiments described or depicted by the system and may represent output or written information that is written or read from one or more of the smart contracts and/or blockchain). The Examiner supplies the same rationale for the combination of references Yegorin and Franchitti as in claim 8 above.
 



Claims 10-18 and 19-20 are corresponding method and non-transitory computer readable medium claims that recite similar limitations as of claims 1-8 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.





Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAZU A MIAH/Primary Examiner, Art Unit 2441